ORDER
On January 8, 1993, the Director of the Office of Lawyers Professional Responsibility filed a petition for disciplinary action against respondent Gerald W. Murphy alleging that respondent engaged in misappropriation of client funds and made certain misrepresentations to the Director’s Office during its investigation of the misappropriation. The Director also filed a stipulation for respondent’s temporary suspension pursuant to Rule 16, Rules on Lawyers Professional Responsibility. This court temporarily suspended respondent in an order dated January 22, 1993. Thereafter, the Director filed an amended and supplementary petition for disciplinary action, alleging that respondent had committed additional misappropriations of client funds, had engaged in fraudulent billing practices, had committed forgery and had made numerous misrepresentations to clients.
Shortly after the Director filed the supplementary petition, respondent entered into a stipulation for disbarment with the Director. In the stipulation, the respondent waived all of his procedural rights to hearings as provided in Rule 14 of the Rules on Lawyers Professional Responsibility. Respondent also withdrew his answer to the petition for disciplinary action herein and waived his right to interpose an answer to the amended and supplementary petition. Although respondent denies some of the allegations contained in the petitions against him, respondent and the Director agree that respondent’s admission of the remaining allegations supports the parties’ recommendation of disbarment. Accordingly, the Director and respondent join in recommending that the appropriate discipline pursuant to Rule 15, Rules on Lawyers Professional Responsibility is disbarment. Respondent further agrees to the imposition and payment of $750 in costs and $197.88 in disbursements pursuant to Rule 24, Rules on Lawyers Professional Responsibility.
The Court, having considered all of the facts and circumstances surrounding this matter, the petitions of the Director, and the stipulation of the parties, NOW ORDERS:
1. That the respondent, Gerald W. Murphy, hereby is disbarred pursuant to Rule 15 of the Rules on Lawyers Professional Responsibility.
2. That the respondent shall pay to the Director the sum of $750 in costs and $197.88 in disbursements pursuant to Rule 24, Rules on Lawyers Professional Responsibility.